Citation Nr: 1202383	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-41 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches, and, if so, whether service connection may be granted.  

2.  Entitlement to service connection for a left hip disorder as secondary to service-connected right hip degenerative changes.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for hypertension (HTN).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to December 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Video Board hearing was held in May 2011 before the undersigned, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The issues of entitlement to service connection for migraine headaches, a left hip disorder as secondary to right hip degenerative arthritis, a sleep disorder, migraine headaches, a neck disorder, and HTN will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in October 2006, the RO denied the Veteran's claim for entitlement to service connection for migraine headaches.  The Veteran was notified of the decision and of his appellate rights.  However, he failed to file a notice of disagreement (NOD) within one year of the rating decision.  

2.  The evidence associated with the claims file subsequent to the October 2006 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for migraine headaches, and raises a reasonable possibility of substantiating the claim.  

3.  With resolution of all reasonable doubt in the Veteran's favor, his left knee disorder was incurred during service.  


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  The evidence associated with the claims file subsequent to the October 2006 rating decision is new and material, and the claim for entitlement to service connection for migraine headaches is reopened.  38 C.F.R. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a) (2011).  

3.  The criteria for service connection for a left knee disorder have been approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is mandated by law to assist a claimant in the development of their claim and to notify the claimant of the obligations on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  These provisions apply to most claims for benefits received by VA on or after November 9, 2000, as well as any claim not decided as of that date.

Without deciding whether the notice and evidentiary development requirements have been satisfied in this case on the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for migraine headaches, it is the Board's conclusion that it is not precluded from now adjudicating the question of whether the claim is reopened.  This is so because the Board is taking action favorable to the Veteran by reopening the claim and granting the claim only to this extent, which, at this point, poses no risk of prejudice to the Veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, as to the claim of entitlement to service connection for a left knee disorder, considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.


Whether New and Material Evidence has been Received to Reopen a Claim for Service Connection for Migraine Headaches

The RO first denied service connection for migraine headaches in October 2006, on the basis that the service treatment records (STRs) did not show a chronic headaches disorder, nor was one demonstrated in the post service medical evidence.  The Veteran did not submit a NOD in response to the October 2006 notice letter of this rating decision.  Therefore, the October 1996 rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).  The October 2006 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for migraine headaches.  

In November 2007, the Veteran asked, in part, to reopen his claim for service connection for migraine headaches and the RO, in a February 2008 rating decision, the subject of this appeal, declined to reopen the claim.  Ultimately, after submission of additional treatment records reflecting diagnosis of headaches with an opinion that they are related to service-connected psychiatric disorders, the RO determined that new and material evidence had been submitted.  See the April 2010 supplemental statement of the case (SSOC).  The Board, however, has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) (West 2002 & Supp. 2011).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Veteran's claim to reopen a previously denied claim for service connection was received in November 2007.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. At 45, 620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the October 2006 rating decision, the last prior final denial of the claim, included the Veteran's STRs which do not contain a diagnosis of migraine headaches.  The  post-service medical evidence does not demonstrate the existence of a chronic headache disorder.   

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the October 2006 rating decision, the Veteran has provided additional treatment records, to include an April 2009 private physician's diagnosis of migraine headaches as secondary to the Veteran's service-connected depression.  See the April 2009 statement as provided by D.A., M.D.  While a VA examiner opined in 2010 that the Veteran's headaches were not related to his psychiatric disorders, the Veteran testified at a May 2011 Board hearing that he was dissatisfied with the VA examination in that he felt that he was belittled by the examiner regarding his psychiatric condition.  See hrg. tr. at pg 10.  Also added to the record were medical treatise excerpts as obtained from the internet regarding migraine headaches, to a include report of a relationship between headaches and depression and anxiety.  

As noted above, the Board must presume the credibility of all new and material evidence.  Fortuck, Justus, supra.  If credible, the aforementioned evidence would tend to show that the Veteran has a chronic headache disorder which might be secondary to a psychiatric disorder.  38 C.F.R. §§ 3.303, 3.310 (2011).  

Consequently, the Board finds that the evidence associated with the claims file subsequent to the October 2006 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for migraine headaches.  

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for headaches, the Board finds that the evidence associated with the claims file subsequent to the October 2006 rating decision is new and material, and a previously denied claim for service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

Service Connection for a Left Knee Disorder

The Veteran contends that service connection is warranted for his left knee disorder.  With resolution of all reasonable doubt in his favor, the Veteran's claim is granted.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §  1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board's review of the claims file reflects that no chronic left knee disorder was noted during service.  However, in the immediate months after service, (January 2006), the Veteran's complained of bilateral knee pain.  X-ray of the right knee showed a chronic knee condition for which service connection has already been established.  Positive findings regarding the left knee were not noted at that time, but upon magnetic resonance imaging (MRI) in March 2006, a tear was noted.  The Veteran underwent left knee surgery in May 2006, approximately five months after his discharge from service.  A VA examination performed in October 2006, less than one year after separation, diagnosed a chronic left knee strain.  He underwent additional left knee surgery in February 2009.  Mild degenerative joint disease (DJD) is now shown in both knees.  At the recent hearing, the Veteran testified that there was no intercurrent injury to the left knee in the few months after service.  

Regarding the continuity of symptomatology, the Board finds that the Veteran's lay statements and/or testimony, along with the medical records, have established the chronicity of symptoms regarding the left knee.  In making this determination, the Board has considered the Veteran's lay statements and sworn testimony regarding the chronicity of his disability.  He is competent to testify as to his symptoms and the procedural evidence supports his claim of a continuity of symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The Board finds that the Veteran's reports of continuity of symptomatology and the proximity of the diagnosis of a left knee disorder to his separation from service, supports a finding of chronicity.  Therefore, with resolution of doubt in the Veteran's favor, his claim for a left knee disorder is granted.  

ORDER

New and material evidence has been received, and a previously denied claim for service connection for migraine headaches is reopened.  To this extent, the appeal is granted.  

Service connection for a left knee disorder is granted.  



REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for migraine headaches, to include as secondary to service-connected major depression, a left hip disorder as secondary to service-connected right hip degenerative changes, a sleep disorder, a neck disorder, and HTN.  

As to each of these claims, the Board notes that either a VA examination addressing the nature and etiology of such has not been conducted, or the Veteran has expressed his feelings that previous VA exams were perfunctory or superficial.  Moreover, it is noted that the record now contains evidence of migraine headaches which have been reported to be secondary to service-connected major depression by one private physician.  (See the report submitted by D.A., M.D. dated in April 2009).  While a VA examiner disagreed with the private physician's assessment in a March 2010, report, it is believed that an additional opinion is necessary.  The private physician's opinion is supported by medical treatise of evidence which reports a relationship (in some cases) between migraines and emotional stress and/or depression and/or anxiety; therefore an additional opinion is called for.  

It is also claimed that service connection is warranted for a sleep disorder.  Review of the STRs reflects that the claimant was seen on at least one occasion for sleep problems.  At the 2011 hearing, additional private medical evidence dated in 2010 was submitted which reflects that the Veteran was admitted for sleep lab for loud snoring, witnessed apnea, and excessive daytime drowsiness.  The final impression was of positive pressure titration study demonstrating effective control of the obstructive apnea with the use of BiPAP.  It is the Board's conclusion that additional testing is warranted to determine the etiology and nature of any sleep disability found to be present.  


The Veteran is also shown to have chronic left hip strain as reported at VA examination in March 2010.  The Veteran argues that this condition has resulted from favoring the right lower extremity due to his service-connected right hip degenerative changes.  There is a report by VA in 2009 that the Veteran walked awkwardly after numerous surgeries.  The VA examiner did not agree with the Veteran's assessment.  However, the Veteran asserted at the 2011 hearing, that the examination was curt, lasting less than 5 minutes (Hrg. tr. at pg. 6).  He did not feel that the examiner actually looked at the record or considered his assertions.  Additional examination is necessary in that there is report by a private examiner in the record dated in 2009 that attributes his current right hip complaints to his service-connected back and right hip conditions.  Moreover, no VA examiner has specifically evaluated the Veteran's neck/cervical complaints to determine if there is any current disability.  This is particularly importance since a March 2003 treatment record (while the Veteran was on active duty) diagnosed mechanical neck pain.  It is primarily contended that current complaints are related to other service-connected conditions.  

Also of record is a statement by a private physician who asserts that the Veteran's blood pressure readings during service are consistent with pre-HTN.  The STRs reflect readings to include 164/52, 138/86, and 132/79 in November 2001, 129/82 in July 2004, 112/75 and 118/78 in September 2005.  Post-service records include a diagnosis in 2009 of HTN.  An examination which addresses whether HTN was present during service is necessary before further consideration.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the extent and etiology of migraine headaches.  The examiner should review the claims file, including the medical treatise evidence in the claims file, the private doctor's favorable April 2009 opinion, and the Veteran's testimony at the 2011 hearing.  Also, the previous VA examination (dated in March 2010) addressing the subject should be reviewed.  All indicated tests and studies should be undertaken.

The examiner should provide a diagnosis and opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current headaches were caused, or aggravated beyond the natural progress of the disease, during or as a result of his service, or if his headaches are secondary to a service-connected disorder.  

The examiner should provide a rationale for all opinions.  If he or she is unable to provide an opinion, please state the reason(s) why.  

3.  The Veteran should also be scheduled for an appropriate examination for opinions as to whether he has a left hip and/or a neck/cervical spine disorder(s) as secondary to a back or hip disorder.  The claims folder must be provided to the examiner.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  

a)  The examiner should provide the probable etiology of any left hip or neck disorders demonstrated, and state whether it is at least as likely as not (i.e., probability of 50 percent or more) that any left hip or neck condition(s) is secondary to or has been aggravated by service-connected low back or right hip conditions.  If aggravation is found, the examiner should offer an assessment of the extent of additional disability resulting from aggravation by the disc dessication of the thoracolumbar spine and or degenerative changes in the right hip.  A complete rationale for the opinions must be provided by the examiner.

4.  The Veteran should also be afforded a VA examination to determine the etiology of any sleep disorder.  All indicated tests and studies are to be performed.  The claims folder must be made available to the physician for review in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the physician (if possible a sleep disorder specialist).  

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether: (1) it is at least as likely as not (50 percent or greater probability) that any current sleep disorder found was incurred during active service; or (2) in the alternative, whether it is at least as likely as not (50 percent or greater probability) that such was caused or aggravated by service-connected major depression.  If the examiner determines that the Veteran's psychiatric disorder has aggravated any sleep condition found, the examiner is requested to indicate, if possible, the degree of increase in severity of the sleep disorder.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran should be scheduled for a VA examination by an appropriate health care specialist to determine the nature and etiology of his HTN.  The following considerations will govern the examination:  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following questions and provide a full statement of the basis for the conclusions reached:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's HTN is of service onset or otherwise related thereto?

In all conclusions, the reviewer/examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case and what, if any, additional evidence would be necessary before an opinion could be rendered.

6.  After completion of development above, the RO/AMC should review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2011) (If the findings on any examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

7.  Thereafter, the RO/AMC will consider all of the evidence of record and readjudicate the Veteran's claims of entitlement to service connection for migraine headaches, a left hip disorder as secondary to right hip degenerative changes, a sleep disorder, a neck disorder as secondary to disc dessication of the thoracolumbar spine, and for HTN.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC which contains notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


